Citation Nr: 1749803	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2004 to April 2009.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Subsequently, jurisdiction over the case was transferred to the VA RO in Detroit, Michigan.  

In the November 2015 Board remand, the Board noted that entitlement to a TDIU had been raised by the evidence of record and remanded the case for further development.  The case was then remanded in April 2017 again for further development and has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The evidence preponderates against finding that the Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for referral of a claim of entitlement to a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  As per the November 2015 Board remand, VA provided the required notice in November 2015 requesting the Veteran to fill out a VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, prior to the initial adjudication of the TDIU claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

Following the April 2017 Board remand, another VCAA notice requesting the Veteran to fill out a VA Form 21-8940 was also sent to the Veteran in May 2017.  The Veteran has not responded either of the VCAA letters.  In particular, he has not provided a completed Form 21-8940 to the AOJ.  

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records and VA treatment records, those documents are now associated with the Veteran's claims file.  

Further, in April 2017, the Board remanded the appeal for further development.  Specifically, the Board directed the AOJ to complete any additional evidentiary development necessary to adjudicate the claim and also to consider the results of March 2017 VA examination as well as VA medical records on file dated from February 2016 to October 2016 because the Veteran had not filed an AOJ review waiver for the newly-associated evidence.  Subsequently, the AOJ readjudicated the claim and issued a SSOC in July 2017.  

Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  And they also satisfy the VA's duty to assist.  

II. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disable person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  TDIU can be implied.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

"[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  When entitlement to TDIU is raised during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Id. at 455.  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) ("[U]nder Roberson, a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating."). 

Here, the Veteran raised an issue of unemployability in April 2010 when the then-representative contended that the Veteran was incapable of sustaining gainful employment due to the service-connected disabilities.  

Service connection is currently in effect for a psychiatric disorder, variously classified, rated 50 percent disabling; irritable bowel syndrome with reflux disease, rated 30 percent disabling; cervical spinal disorder, rated 20 percent disabling; right shoulder, right wrist, left ankle, right ankle, right knee, left knee and low back disorders, all rated individually 10 percent disabling.  He has a combined 90 percent evaluation with consideration of bilateral factors.

In the present case the record indicates that the Veteran has been a full-time student in school at least since 2013 and he reports that he has been doing well in the school without getting any accommodation for his disabilities.  

A January 2010 VA psychiatric treatment plan record indicates that the Veteran was interested in beginning school, although he was undecided what program to enter. 

The Veteran's claims file contains VA Debt Management Center letters sent to the Veteran informing him that his entitlement to education benefit had changed in December 2013, March 2014, and April 2014

In a November 2014 VA examination, the Veteran reported to the examiner that he was a full-time student at Colorado Tech for the past one and a half years.  He stated that he missed no days of school in the past year for illness or injury and noted that he was not getting any special accommodation due to his disabilities.  

As late as in August 2016, a VA mental health outpatient note indicates that he was trying to finish a school project.  He also reported during a July 2016 VA TBI consult visit that he was studying to be a pharmacy technician.    

In light of the reported success of the Veteran in school spreading over a couple of years in the recent past, the Board finds that the Veteran is capable of securing a substantially gainful occupation even with his service-connected disabilities.  He has not submitted any evidence that he is unemployable.  He has been undertaking schooling at an advanced level, and given chances to submit evidence of unemployability, he has not done so.  He has not reported trouble with his schooling secondary to any of his service connected disabilities.  As such, the evidence does not support a conclusion that he is unemployed or unemployable due to service connected disabilities.

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


